Citation Nr: 0031314	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to 
February 1988.  He also had post active-duty service with an 
Army National Guard Unit.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1999, the RO 
denied service connection for PTSD and for seizure disorder 
also claimed as a head injury.  

The issue of entitlement to service connection for seizure 
disorder will be addressed in the remand portion of this 
decision.  


REMAND

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

With regard to the veteran's claim for service connection for 
PTSD, the record shows that in a statement dated in April 
1996, a private neurologist indicated that the veteran had 
undergone a period of psychiatric hospitalization at 
Presbyterian/St. Luke's Hospital.  On VA psychiatric 
examination in May 1998, the veteran reported that he was 
receiving regular treatment from a psychiatrist and a 
psychologist.  These records do not appear to be part of the 
claims folder.

The veteran has claimed entitlement to service connection for 
seizure disorder.  The RO arranged for the veteran to undergo 
a neurology examination for compensation and pension purposes 
in April 1998.  The examiner who conducted the examination 
was not provided with the veteran's claims file to review in 
connection with the examination.  The Court has held that 
examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Procelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board finds the veteran 
should be scheduled for another VA examination to determine 
the nature, extent and etiology of any seizure disorder found 
on examination.  The examiner must be provided with and must 
review the veteran's claims file as part of the examination.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a psychiatric disability or seizures 
since service.  After securing the 
necessary release(s), the RO should 
obtain copies of all records not already 
contained in the claims folder, to 
include any identified VA clinic or 
medical center, Presbyterian/St. Luke's 
Hospital, Doctor Jason Richter; and Randy 
Whitesel.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The examiner who conducted the April 
1998 examination should then be asked to 
review the claims file including this 
remand.

The examiner should be requested to 
clearly indicate whether a diagnosis of a 
seizure disorder is warranted and, if so, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any such current seizure 
disorder is related to the veteran's 
military service, including assault by a 
pugil stick in service.  Any opinions 
expressed must be accompanied by a 
complete rationale.  If the examiner who 
conducted the April 1998 examination is 
unable to provide the above requested 
information, the veteran should be 
afforded a new examination for the 
purpose of obtaining that information.

3.  The examiner who conducted the May 
1999, VA psychiatric examination should 
be review the claims file including this 
remand, and express an opinion as to 
whether the veteran currently has a 
psychiatric disorder and whether any such 
disorder is related to service, including 
a stressor experienced in service.  If 
the examiner who conducted the May 1998 
examination is unable to provide the 
above requested information, the veteran 
should be afforded a new examination for 
the purpose of obtaining that 
information.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted.

5.  The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  If either of the claims 
remains in a denied status, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
which includes any additional pertinent 
laws and regulations and a full 
discussion of action taken on the 
veteran's claims.  The applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is advised that any 
examination requested pursuant to this remand is deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


